



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Marzouk, 2021 ONCA 921

DATE: 20211221

DOCKET: C68089

Rouleau, Huscroft and Thorburn
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ahmed Marzouk

Appellant

Faisal Mirza and Kelly Gates, for the appellant

Jeffrey Wyngaarden
, for the respondent

Heard: October 29, 2021, by
    video conference

On appeal from the conviction entered on
    January 9, 2020 with reasons reported at 2020 ONSC 168, and the sentence
    imposed on March 3, 2020 by Justice Dunphy of the Superior Court of Justice.

ADDENDUM

[1]

In reasons dated December 1, 2021, the court allowed the sentence appeal,
    varied the sentence to one of two years less a day followed by a one-year probation.
    The court sought submissions from counsel as to appropriate terms for that
    probation.

[2]

Having reviewed those submissions the court orders that the terms be
    those agreed to by counsel plus the requirement that the appellant complete 60
    hours of community service.

Paul
    Rouleau J.A.

Grant
    Huscroft J.A.

J.A.
    Thorburn J.A.


